Case 4:16-cr-00176-ALM-KPJ Document 203 Filed 11/19/18 Page 1 of 10 PageID #: 1500



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

   UNITED STATES OF AMERICA                            §
                                                       §
   v.                                                  §            No. 4:16CR176
                                                       §            Judge Crone
   JAMES MORRIS BALAGIA (3)                            §
    a.k.a. “DWI Dude”                                  §

                     GOVERNMENT’S RESPONSE TO DEFENDANT’S
                         MOTION TO COMPEL DISCOVERY

                                          INTRODUCTION

          The defendant, James Balagia, is an attorney whose clients have included foreign

  narcotics traffickers facing indictment in the United States. The government’s case focuses

  on the defendant and co-defendant Charles Morgan soliciting payments from clients for

  the purported purpose of bribing United States government officials to obtain favorable

  outcomes in pending indictments and knowingly accepting narcotics proceeds as payment

  for legal representation. On May 10, 2018, the United States Grand Jury charged the

  defendant in a Third Superseding Indictment with the following: conspiracy to commit

  money laundering; obstruction of justice and aiding and abetting; conspiracy and attempt

  to violate the Kingpin Act; conspiracy to commit wire fraud; and conspiracy to obstruct

  justice.

          The defendant has filed a motion to compel discovery (Dkt. No. 200). In his motion

  to compel discovery, the defendant requests:

          (1) Telephone records for HSI Special Agent (“SA”) David Malone;


  Government’s Response to Defendant’s Motion to Compel Discovery
  Page 1
Case 4:16-cr-00176-ALM-KPJ Document 203 Filed 11/19/18 Page 2 of 10 PageID #: 1501



       (2) Co-defendant Charles Morgan’s HSI file and any notes taken by SA David
  Malone;

          (3)     Co-defendant Charles Morgan’s CIA file;

         (4)    Co-defendant Charles Morgan’s FBI file, specifically including his activities
  related to “Coinroll;”

       (5)   Records of allegations made against Ruben Oliva in the Eastern District of
  New York and the investigation of those allegations;

       (6)    Records of allegations made against Nury Lopez in Dallas, Texas and
  Colombia and the investigation of those allegations;

         (7)    Henry Jack Pytel, Jr.’s informant file from any agency he has worked with
  for the previous twenty years, whether such work was done as a confidential source,
  confidential informant, core collector or any other such role and any of HSI SA David
  Malone’s notes relating to Henry Jack Pytel, Jr.;

        (8)   Official La Picota prison visit records for all visitors to Segundo Villota-
  Segura, Aldemar Vilota-Segura and Hermes Casanova Ordonez.

                                          LEGAL STANDARD

          Production of materials to a defendant in a federal criminal case is governed by

  Rules 16 and 17 of the Federal Rules of Criminal Procedure, the Jenck’s Act and Brady v.

  Maryland, 373 U.S. 83 (1963). Neither the Rules of Criminal Procedure, the Jenck’s Act

  nor Brady allows for a general fishing expedition by a defendant in search of information.

      Under Rule 16 of the Federal Rules of Criminal Procedure, a defendant is entitled to

  materials in the possession of the government “which are material to the preparation of the

  defendant’s defense.” Fed. Rule Crim. Proc. 16(a)(1)(C). In the context of Rule 16, “the

  defendant’s defense” means only the defendant’s response to the government’s case-in-

  chief— items or information “which refute the Government’s arguments that the defendant


  Government’s Response to Defendant’s Motion to Compel Discovery
  Page 2
Case 4:16-cr-00176-ALM-KPJ Document 203 Filed 11/19/18 Page 3 of 10 PageID #: 1502



  committed the crime charged”—and not merely a claim “challenging the prosecution’s

  conduct of the case.” United States v. Armstrong, 517 U.S. 456, 461-62 (1996). Fed. Rule

  Crim. Proc. 16(a)(1)(C). Rule 16 applies to items “within the government’s possession,

  custody, or control,” that are “material to preparing the defense.” Fed. Rule Crim. Proc.

  16(a)(1)(E)(i). The government’s possession depends on whether “the prosecution has

  knowledge of and access to” the files. United States v. Santiago, 46 F.3d 894 (9th Cir.

  1995).

      Under Rule 17 of the Federal Rules of Criminal Procedure, the government or the

  defendant may subpoena information. Fed. Rule Crim. Proc. 17. However, to require

  production prior to trial, the moving party must show, among other things, that the

  documents are evidentiary and relevant, and that the application is made in good faith and

  is not intended as a general “fishing expedition.” United States v. Nixon, 418 U.S. 683, 699

  (1974). Specifically, the moving party must show that (1) the subpoenaed document is

  relevant, (2) it is admissible, and (3) it has been requested with adequate specificity. Id. at

  700.

      The Jenck’s Act [18 U.S.C. §3500] governs demands for production of statements and

  reports of witnesses. However, no fishing expeditions are authorized under the Jenck’s Act.

  United States v. Graves, 428 F.2d 196, 198 (5th Cir. 1970).

      Finally, the defendant is entitled to any evidence favorable to the defendant “where the

  evidence is material either to guilt or to punishment.” Brady, 373 U.S. 83 (1963). Brady

  includes impeachment evidence. United States v. Giglio, 405 U.S. 150 (1972). While the


  Government’s Response to Defendant’s Motion to Compel Discovery
  Page 3
Case 4:16-cr-00176-ALM-KPJ Document 203 Filed 11/19/18 Page 4 of 10 PageID #: 1503



  government has an affirmative constitutional duty under Brady to supply a defendant with

  exculpatory material known to it or in its possession, a court is not required to ensure a

  criminal defendant has access to all government material in order that the defendant may

  engage in a fishing expedition to find something potentially helpful for his case. United

  States v. Davis, 752 F.2d 963, 975-76 (5th Cir. 1985). A criminal defendant is not entitled

  to disclosure of materials based on the “mere possibility” or on “bare speculation” that

  those materials might include Brady material. United States v. Stanford, 823 F.3d 814, 841-

  42 (5th Cir. 2016). The government is not obligated to seek out information not in its

  possession, or undergo a fishing expedition in an effort to find evidence. United States v.

  Morris, 80 F.3d 1151 (7th Cir. 1996). A district court is not obligated to permit a fishing

  expedition. United States v. Arditti, 955 F.2d 331, 345 (5th Cir. 1992).

                          DEFENDANT’S DISCOVERY REQUESTS

          (1)     Telephone records for HSI SA David Malone.

          The defendant requests telephone records for HSI SA David Malone.

          The government has complied with this request. The government provided the

  following: (1) an FBI report (a “302”) by FBI SA Jason Rennie regarding the telephone

  phone records associated with HSI SA David Malone and co-defendant Morgan; (2) the

  toll records of the phone number associated with SA Malone (the number has a split

  subscriber between HSI and SA Malone); and, (3) the toll records of the phone number

  associated with co-defendant Morgan. The dates of the phone records the government was

  able to obtain were limited based upon phone company retention periods. The government


  Government’s Response to Defendant’s Motion to Compel Discovery
  Page 4
Case 4:16-cr-00176-ALM-KPJ Document 203 Filed 11/19/18 Page 5 of 10 PageID #: 1504



  has provided in discovery all records it was able to obtain. If there is confusion, please

  contact the AUSA to resolve this issue.

  (2) Co-defendant Charles Morgan’s HSI file and any notes taken by SA David
      Malone.

          The defendant requests co-defendant Charles Morgan’s HSI file and any notes taken

  by HSI SA David Malone. The government has reviewed Morgan’s HSI file and taken

  detailed notes. Counsel for the defendant will be permitted to review the government’s

  notes. Additionally, the government asked SA Malone to provide any notes related to co-

  defendant Morgan. SA Malone stated he does not have any notes regarding Morgan.

          (3)     Co-defendant Charles Morgan’s CIA file.

          The defendant requests co-defendant Morgan’s CIA file. In support of this request,

  the defendant says that his investigation has revealed that Morgan has “in the past worked

  (and may still currently be working) for the CIA in various capacities starting with piloting

  aircraft for the CIA in Vietnam and then leading to bringing potential clients to lawyers

  with a goal of having the clients cooperate with the government.” (Dkt. No. 200, p. 2).

          The government objects to this request. The government has no information that

  Morgan was involved with the CIA nor that the CIA was involved in any way involved in

  this case. The government is not obligated to undergo a fishing expedition in an effort to

  find evidence. United States v. Morris, 80 F.3d 1151 (7th Cir. 1996). In Morris, the court

  upheld the district court’s ruling that Brady did not require the government to seek out

  allegedly exculpatory information in the hands other federal agencies (the Office of Thrift

  Supervision, the Securities and Exchange Commission or the Internal Revenue Service)

  Government’s Response to Defendant’s Motion to Compel Discovery
  Page 5
Case 4:16-cr-00176-ALM-KPJ Document 203 Filed 11/19/18 Page 6 of 10 PageID #: 1505



  when it had been unaware of the existence of that information. Id. at 1169. The court noted

  that because “none of those agencies were part of the team that investigated this case or

  participated in its prosecution, the district court would not impute their knowledge of

  potentially exculpatory information to the present prosecutors.” Id. The CIA was not

  involved in the investigation of this case. The lead investigative agency on charges against

  the defendant is the FBI. The government has no information that the CIA is in any way

  involved with co-defendant Morgan or in this case.

  (4) Co-defendant Charles Morgan’s FBI file, specifically including his activities
      related to “Coinroll.”

          The defendant requests co-defendant Morgan’s FBI file, including his activities

  related to “Coinroll.” The defendant states “it is known that Charles Morgan was involved

  with Operation Coinroll.” (Dkt. No. 200, p. 3). To support this conclusion, the defendant

  references an FBI document provided by the government in discovery which says that

  Morgan was referenced in regard to identity as “Coinroll.” There is no indication that

  Morgan was ever involved in any operation by the name of “Coinroll.” Rather, the

  document says that Morgan went by the name of “Coinroll.” The government has reviewed

  Morgan’s FBI file and taken detailed notes. Counsel for the defendant will be permitted to

  review the government’s notes.

        (5)  Records of allegations made against Ruben Oliva in the Eastern District
  of New York and the investigation of those allegations.

          The defendant requests records of allegations made against Ruben Oliva in the

  Eastern District of New York. The government objects to this request. The defendant states


  Government’s Response to Defendant’s Motion to Compel Discovery
  Page 6
Case 4:16-cr-00176-ALM-KPJ Document 203 Filed 11/19/18 Page 7 of 10 PageID #: 1506



  that attorney Ruben Oliva “contacted the government concerning… allegations that form

  the basis of the government’s charges against” the defendant. (Dkt. No. 200, p. 4). The

  defendant states that Oliva has made similar, unfounded claims against other attorneys in

  the Southern District of New York in an effort to receive sentence reductions for his clients.

  (Dkt. No. 200, p. 4). Therefore, the defendant requests information, including any

  investigation and results, related to Oliva making allegations against other attorneys. (Dkt.

  No. 200, p. 4). This is insufficient factual detail to demonstrate that the information

  regarding Oliva, even if it existed, would be relevant in this case.

          The government has no information about allegations made against or investigations

  of attorney Ruben Oliva in the Eastern District of New York. Although the government

  objects to this request, even if the government were to attempt to comply, the request is

  overly broad. The defendant has not provided information to assist in obtaining any

  information. The defendant has not provided the names of any defendants, the court, the

  judge, the Assistant United States Attorney, the officers or agents, nor a time frame to guide

  any search for information. Again, the government is not obligated to undergo a fishing

  expedition in an effort to find evidence.

       (6)   Records of allegations made against Nury Lopez in Dallas, Texas and
  Colombia and the investigation of those allegations.

          The defendant requests records of allegations made against Nury Lopez in Dallas,

  Texas and Colombia and the investigation of those allegations. The government objects to

  this request. The request is overly broad in that it states “allegations” without specifying

  the type or providing any details. Regardless, the government has no U.S. government or

  Government’s Response to Defendant’s Motion to Compel Discovery
  Page 7
Case 4:16-cr-00176-ALM-KPJ Document 203 Filed 11/19/18 Page 8 of 10 PageID #: 1507



  Colombian government reports related to allegations made against or investigations of

  Nury Lopez. The defendant has not provided information to assist in obtaining any

  information. The defendant has not provided the names of any defendants, the court, the

  judge, the Assistant United States Attorney, the officers or agents, nor a time frame to guide

  any search for information. Additionally, any records or reports in Colombia are outside

  the scope of discovery. Again, the government is not obligated to undergo a fishing

  expedition in an effort to find evidence.

        (7)    Henry Jack Pytel, Jr.’s informant file from any agency he has worked
  with for the previous twenty years, whether such work was done as a confidential
  source, confidential informant, core collector or any other such role and any of HSI
  SA David Malone’s notes relating to Henry Jack Pytel, Jr.

          The defendant requests Henry Jack Pytel, Jr.’s informant file from any agency he

  has worked with for the previous twenty years and any of HSI SA David Malone’s notes

  relating to Henry Jack Pytel, Jr. The government objects to this request. The request is

  overly broad (“any agency” over “twenty years”) and is based only on speculation. The

  government is not obligated to undergo a fishing expedition in an effort to find evidence.

  (8) Official La Picota prison visit records for all visitors to Segundo Villota-Segura,
      Aldemar Vilota-Segura and Hermes Casanova Ordonez.

          The defendant requests Official La Picota prison visit records for all visitors to

  Segundo Villota-Segura, Aldemar Vilota-Segura and Hermes Casanova Ordonez. The

  defendant acknowledges he was provided “a list of records from La Pikota (sic) prison of

  those lawyers who visited Aldemar, Segundo and Hermes Casanova Ordonez.” (Dkt. No.

  200, p. 5). The defendant says “records of other persons, including family, friend, legal


  Government’s Response to Defendant’s Motion to Compel Discovery
  Page 8
Case 4:16-cr-00176-ALM-KPJ Document 203 Filed 11/19/18 Page 9 of 10 PageID #: 1508



  assistant, investigator, etc. have not been provided.” (Dkt. No. 200, p. 5). The defendant

  speculates that other people who visited “may be able to impeach statements….” (Dkt. No.

  200, p. 5). Those records, if they exist at all, are within the care custody and control of a

  foreign entity and are not in the possession of the government. The government requested

  the La Picota prison records and has provided everything received in response to the

  request to the defendant. This request is based upon conjecture and does not support an

  order to compel.

                                            CONCLUSION

          In this case, the government has gone well beyond its discovery obligations.

  Nothing but speculation backs up the claim that the defendant is entitled to the additional

  listed items. Conjecture falls short of facts indicating that the information would be relevant

  and admissible. The broad scope of what the defendant has received in discovery and the

  government’s efforts to go above and beyond what is required demonstrate that the

  government is attempting to assist the defendant with his requests.

           The government respectfully requests this Court deny the defendant’s motion.




  Government’s Response to Defendant’s Motion to Compel Discovery
  Page 9
Case 4:16-cr-00176-ALM-KPJ Document 203 Filed 11/19/18 Page 10 of 10 PageID #: 1509




                                                       Respectfully submitted,


                                                       JOSEPH D. BROWN
                                                       UNITED STATES ATTORNEY


                                                        /s/
                                                       HEATHER HARRIS RATTAN
                                                       Assistant United States Attorney
                                                       Texas Bar No. 16581050
                                                       101 East Park Blvd., Suite 500
                                                       Plano, Texas 75074
                                                       Phone (972) 509-1201

                                    CERTIFICATE OF SERVICE

           This is to certify that on November 19, 2018, I filed this document with the Clerk

   using the CM/ECF filing system.



                                                      /s/
                                                      Heather Rattan




   Government’s Response to Defendant’s Motion to Compel Discovery
   Page 10
